Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 1, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 first states “removing the spacer cap layer over the first region to expose sidewalls of the mask structures over the first region” (fig. 14E-1); BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/911,665Docket No.: 0941-4091PUS3but then the claim states Reply dated September 1, 2021Page 8 of 10Reply to Office Action of July 19, 2021”patterning the semiconductor stack through…the spacers to form first fin structures over the first region”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 13-16,18,21-26 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Mulfinger et al (PG Pub 2019/0221483 A1).
Regarding claim 13, Mulfinger teaches a method for manufacturing a semiconductor structure, comprising: alternately stacking first epitaxy layers (211-213, fig. 1, paragraph[0029]) and second epitaxy layers (221-224, paragraph[0029]) to form a semiconductor stack over a substrate (100); forming a first mask structure (400 and 440), a second mask structure (400 and 440), a third mask structure (400), and a fourth mask structure (400) over the semiconductor stack; forming third spacers (440) on sidewalls of the third mask structure to form a widened third mask structure and fourth spacers (440) on sidewalls of the fourth mask structure to form a widened fourth mask 
Regarding claim 14, Mulfinger teaches the method for manufacturing the semiconductor structure as claimed in claim 13, wherein a sidewall of the first mask structure is substantially aligned with a sidewall of the first fin structure, and a sidewall of the widened third mask structure is substantially aligned with a sidewall of the third fin structure (fig. 2).  
Regarding claim 15, Mulfinger teaches the method for manufacturing the semiconductor structure as claimed in claim 13, further comprising: forming a spacer cap layer (blanket layer 440, paragraph [0059]) covering the first mask structure, the second mask structure, the third mask structure, and the fourth mask structure; partially removing (the horizontal portion, paragraph [0059], i.e. the top portion, paragraph [0063], fig. 4) the spacer cap layer to expose the first mask structure and the second mask structure; patterning (the horizontal portion, paragraph [0059], i.e. the top portion, paragraph [0063], fig. 4) the spacer cap layer to form the third spacers on the sidewalls of the third mask structure and to form the fourth spacers on the sidewalls of the fourth mask structure.  
Regarding claim 16, Mulfinger teaches the method for manufacturing the semiconductor structure as claimed in claim 13, wherein a distance (D1, fig. 2 below) between the first mask structure and the second mask structure is shorter than a distance (D2) between the third mask structure and the fourth mask structure, and the distance between the first mask structure and the second mask structure is shorter than a distance (D3) between a sidewall of the widened third mask structure and a sidewall of the widened fourth mask structure.  

    PNG
    media_image1.png
    650
    859
    media_image1.png
    Greyscale

Regarding claim 18, Mulfinger teaches the method for manufacturing the semiconductor structure as claimed in claim 13, further comprising: BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/911,665Docket No.: 0941-4091PUS3Reply dated September 1, 2021Page 5 of 10Reply to Office Action of July 19, 2021forming a first gate structure (800, figs. 6) wrapping around the first nanostructures and the second 
Regarding claim 21, Mulfinger teaches a method for manufacturing a semiconductor structure, comprising: alternately stacking first epitaxy layers (211-213, fig. 1, paragraph [0029]) and second epitaxy layers (221-224, paragraph [0029]) to form a semiconductor stack over a substrate (100); forming a first pair (a pair in region 330, fig. 2) of first mask structures and a second pair (a pair in region 340) of second mask structures over the semiconductor stack; forming spacers (440) on sidewalls of the second pair of the second mask structures; etching (paragraphs [0064][0072]) the semiconductor stack exposed by the first pair of first mask structures to form a first pair of first fin structures and etching the semiconductor stack exposed by the second pair of second mask structures and the spacers to form a second pair of second fin structures; and removing (fig. 4, paragraph [0078]) the first epitaxy layers of the first pair of first fin structures to form first nanostructures and removing the first epitaxy layers of the second pair of second fin structures to form second nanostructures.  
Regarding claim 22, Mulfinger teaches the method for manufacturing the semiconductor structure as claimed in claim 21, wherein the first pair of the first mask structures and the first pair of the first fin structures have substantially a same width (fig. 2).  
Regarding claim 23, Mulfinger teaches the method for manufacturing the semiconductor structure as claimed in claim 21, wherein the second pair of the second mask structures is narrower than the second pair of the second fin structures (400 is narrower than the stack below it, fig. 2).  
Regarding claim 24, Mulfinger teaches the method for manufacturing the semiconductor structure as claimed in claim 21, wherein a distance between the first pair of the first fin structures (Da, fig. 2 below) is smaller than a distance (Db) between the second pair of the second fin structures.  

    PNG
    media_image2.png
    570
    871
    media_image2.png
    Greyscale

Regarding claim 25, Mulfinger teaches the method for manufacturing the semiconductor structure as claimed in claim 21, further comprising: forming a first gate structure (800, figs. 6) wrapping around the first nanostructures; and forming a second gate structure (800) wrapping around the second nanostructures.  
Regarding claim 26, Mulfinger teaches the method for manufacturing the semiconductor structure as claimed in claim 25, wherein the first nanostructures are substantially laterally aligned (fig. 2) with the second nanostructures.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulfinger et al (PG Pub 2019/0221483 A1).
Regarding claim 17, Mulfinger remains as applied in claim 16.
 Mulfinger does not teach a ratio of the distance between the sidewall of the widened third mask structure and the sidewall of the widened fourth mask structure to 
It would have been obvious to the skilled in the art before the effective filing date of the invention to adjust parameters such as the channel length, i.e. the distance between the source and the drain, to optimize the electrical characteristics of the device, to result in a ratio of the distance between the sidewall of the widened third mask structure and the sidewall of the widened fourth mask structure to the distance between the first mask structure and the second mask structure to be in a range from about 1.15 to about 2, according to the intended use of the device.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulfinger et al (PG Pub 2019/0221483 A1) as applied to claim18 above, and further in view of Kim et al (PG Pub 2017/0117411 A1).
Regarding claim 19, Mulfinger remains as applied in claim 18.
Mulfinger further teaches the method for manufacturing the semiconductor structure as claimed in claim 18, further comprising: recessing the first fin structure, the second fin structure, the third fin structure, and the fourth fin structure to form a first recess, a second recess, a third recess, and a fourth recess respectively (500, fig. 2); forming a first source/drain feature (510); forming a third source/drain feature (520) in the third recess; and forming a fourth source/drain feature (520) in the fourth recess.
Mulfinger does not teach the first source/drain feature to extend from the first recess to the second recess, so that the first source/drain feature are connecting to the first nanostructures and the second nanostructures.
In the same field of endeavor, Kim teaches a first source/drain feature (SD1, fig. 11) extending from the first recess (recess filled by SD1 on the left) to the second recess (recess filled by SD1 on the right), so that the first source/drain feature are connecting to the first nanostructures (AP1 on the left) and the second nanostructures (AP1 on the right), wherein the first source/drain feature is wider than the third source/drain feature (2 times W3>W4, fig. 2C, paragraphs [0089][0148]), while the third nanostructures are wider than the first nanostructures (W2>W1, fig. 2C, paragraph [0092]), for the benefit of providing a six transistor memory and/or an integrated device with logic R2 and memory R1, fig. 1, that has increased carrier mobility (paragraphs [0087][0093][0131]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first source/drain feature extending from the first recess to the second recess, so that the first source/drain feature were connecting to the first nanostructures and the second nanostructures, wherein the first source/drain feature is wider than the third source/drain feature, while the third nanostructures are wider than the first nanostructures, for the benefit of providing a six transistor memory and/or an integrated device with logic R2 and memory R1, fig. 1, that has increased carrier mobility
Regarding claim 20, Mulfinger does not teach forming an isolation structure around the first fin structure, the second fin structure, the third fin structure, and the 
Kim teaches teach forming an isolation structure (STI, fig. 11) around the first fin structure, the second fin structure, the third fin structure, and the fourth fin structure, for the known benefit of electrically isolate adjacent devices, wherein an air gap (AG1) was formed between the first source/drain feature and the isolation feature, for the benefit of providing a six transistor memory and/or an integrated device with logic R2 and memory R1, fig. 1, that has increased carrier mobility (paragraphs [0087][0093][0131]).  .  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to form an isolation structure around the first fin structure, the second fin structure, the third fin structure, and the fourth fin structure, , for the known benefit of electrically isolate adjacent devices, wherein an air gap was formed between the first source/drain feature and the isolation feature, for the benefit of providing a six transistor memory and/or an integrated device with logic R2 and memory R1, fig. 1, that has increased carrier mobility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899